SECURITIES EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Annual Report Pursuant to the Securities Exchange Act of 1934 For the fiscal year ended December 31, Commission file number: 000-26235 LION CAPITAL HOLDINGS, INC. (Formally, Telecomm.com,Inc) (Exact name of registrant as specified in its charter) Delaware 52-2191043 (State of incorporation) (I.R.S. Employer Identification No.) 9211 Waterford Centre Blvd, Ste 200, TX 78758 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (512) 615-2453 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Common Name of each exchange on which registered: OTC BB Securities registered pursuant to Section 12(g) of the Act: Title of each class: Common Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yesx No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x State issuer's revenues for its most recent fiscal year was $42,800 Aggregate market value of the voting stock held by non-affiliates of the registrant as of December 31st, 2007: $460,000 (approximately) Number of outstanding shares of the registrant's no par value common stock, as of December 31, 2007: 14,851,500 Traditional Small Business Disclosure Format: No PART I ITEM 1. DESCRIPTION OF BUSINESS Lion Capital Holdings, Inc. (the "Issuer" or "Company" or "LCHI") was organized under the laws of the State of Delaware in 1999. LCHI has one subsidiary, Capital
